Opinion
Per Curiam,
The appeals in these cases properly lie in the Superior Court by virtue of the Act of December 2, 1968, P. L. , §1, 12 P.S. §1111.1, implementing in part Section 9 of Article 5 of the Pennsylvania Constitution. We have, however, entertained these appeals and likewise the appeal in Romanik Appeal, 438 Pa. 543, 264 A. 2d 404 (1970), because if we were to remit to the Superior Court the cases would become moot prior to decision due to the imminence of the primary election of May 19, 1970, and because, as we have noted in other cases recently decided, Plains Township School *311District Appeal, 438 Pa. 294, 265 A. 2d 358 (1970), the profession generally has been unaware of Act No. 351 since it has been published only recently in Purdon’s Pennsylvania Statutes, Annotated.
Having considered these cases on the merits, the orders of the courts below are affirmed.
Mr. Chief Justice Bell, took no part in the consideration or decision of these cases.